DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the claims filed on August 9, 2022.
Claims 4, 12, and 18 are cancelled.
Claims 1-3, 5-11, 13-17, and 19-20 are currently amended.
Claims 1-3, 5-11, 13-17, and 19-20 are pending.
Claims 1-3, 5-11, 13-17, and 19-20 are currently rejected.

Response to Amendments
35 U.S.C. § 112
	The claims have been amended to overcome the 35 U.S.C. § 112 rejections. Accordingly, the rejections have been withdrawn.
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Amacker (U.S. Patent Application Publication No. 2020/0250989) and Ahmad et al. (U.S. Patent No. 10,269,242).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (U.S. Patent Application Publication No. 2020/0250989) in view of Ahmad et al. (U.S. Patent No. 10,269,242).

Regarding claim 1, Amacker teaches the method for deploying of a backup autonomous vehicle to provide on-demand roadside unit (RSU) speed violation enforcement services, the method comprising:
sending a dispatch instruction to the selected backup autonomous police vehicle to deploy the selected backup autonomous police vehicle to the requested site, in which a hardware or software capability of the selected backup autonomous police vehicle is matched to the resource specification; and
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
Amacker does not expressly teach:
determining, by a server, a resource specification to deploy a selected backup autonomous police vehicle to a requested site in response to a scene description received from a requestor to provide the on-demand RSU speed violation enforcement event services
remotely programing the selected backup autonomous police vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous police vehicle to assign RSU speed violation enforcement functions to the selected backup RSU vehicle to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU speed violation enforcement services.
However, Ahmad teaches:
determining, by a server, a resource specification to deploy a selected backup autonomous police vehicle to a requested site in response to a scene description received from a requestor to provide the on-demand RSU speed violation enforcement event services
Ahmad Col. 8 Lines 39-49 disclose “In some embodiments, processor 310 may be configured to execute a machine learning tool (e.g., a deep neural network) to learn of one or more locations at which the violation of the one or more traffic laws by one or more vehicles is visible…Processor 310 may also maneuver the autonomous police vehicle to park at one of the one or more locations.”
remotely programing the selected backup autonomous police vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous police vehicle to assign RSU speed violation enforcement functions to the selected backup RSU vehicle to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU speed violation enforcement services.
Ahmad Col. 3 Lines 33-41 disclose “vehicle 130 may transmit, to central computing system 195 via wireless communication infrastructure 170, a signal indicating that at least one of the one or more traffic laws has been violated by vehicle 120. In response to receiving such signal from vehicle 130, central computing system 195 may transmit a signal to autonomous police vehicle 110 via wireless communication infrastructure 170 to make autonomous police vehicle 110 aware of violation of traffic law(s) by vehicle 120.”
Ahmad Col. 3 Lines 42-48 disclose “In response to obtaining the signal or otherwise determining that at least one of the one or more traffic laws has been violated by vehicle 120, autonomous police vehicle 110 may proceed to pursue vehicle 120. In pursuing vehicle 120, autonomous police vehicle 110 may track a location of vehicle 120 and control a speed and/or a steering thereof based on a result of the tracking.”
Ahmad Col. 8 Lines 39-49 disclose “In some embodiments, processor 310 may be configured to execute a machine learning tool (e.g., a deep neural network) to learn of one or more locations at which the violation of the one or more traffic laws by one or more vehicles is visible…Processor 310 may also maneuver the autonomous police vehicle to park at one of the one or more locations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic control vehicle of Amacker to incorporate speed violation enforcement, as taught by Ahmad, because “Routine police tasks, such as issuing tickets for speeding or failure to stop at a stop sign, can be automated so that human police officers can perform tasks that cannot be automated” (Ahmad Col. 1 Lines 56-59).

Regarding claim 2, Amacker in combination with Ahmad teaches the method of claim 1, Amacker further comprising:
sending, by the server, the resource specification to a fleet vehicle management to select the selected backup autonomous police vehicle.  
Amacker [0036] discloses “After identifying the traffic control vehicles 312, the traffic control center 300 may dispatch one or more traffic control vehicles 312 to the traffic situation 310.”
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles.”

Regarding claim 3, Amacker in combination with Ahmad teaches the method of claim 2, Amacker further comprising:
selecting, by the fleet vehicle management in response to receiving the resource specification, the selected backup autonomous police vehicle matched to the resource specification
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0046] discloses “Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
dispatching the selected backup autonomous police vehicle to the requested site.  
Amacker [0034] discloses “After identifying the traffic control vehicles 312, the traffic control center 300 may dispatch one or more traffic control vehicles 312 to the traffic situation 310.”

Regarding claim 8, Amacker in combination with Ahmad teaches the method of claim 1, Amacker further comprising:
sending the scene description to the server to deploy the selected backup autonomous police vehicle to the requested site.
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…”
Amacker does not expressly teach:
identifying, by the requestor, a temporary event for backup RSU speed violation enforcement services to support the requested site
generating the scene description according to the temporary event for backup RSU speed violation enforcement; and
However, Ahmad teaches:
identifying, by the requestor, a temporary event for backup RSU speed violation enforcement services to support the requested site
Ahmad Col. 2 Lines 45-48 disclose “Based on the received data, autonomous police vehicle 110 may determine that a speed of vehicle 120 exceeded a threshold speed based on the received data.”
Ahmad Col. 8 Lines 39-49 disclose “In some embodiments, processor 310 may be configured to execute a machine learning tool (e.g., a deep neural network) to learn of one or more locations at which the violation of the one or more traffic laws by one or more vehicles is visible…Processor 310 may also maneuver the autonomous police vehicle to park at one of the one or more locations.”
generating the scene description according to the temporary event for backup RSU speed violation enforcement; and
Ahmad Col. 8 Lines 39-49 disclose “In some embodiments, processor 310 may be configured to execute a machine learning tool (e.g., a deep neural network) to learn of one or more locations at which the violation of the one or more traffic laws by one or more vehicles is visible…Processor 310 may also maneuver the autonomous police vehicle to park at one of the one or more locations.”
The Examiner notes that the scene description may be the one or more locations disclosed by Ahmad, according to the definition of “scene description” provided by [0063] of the instant specification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic control vehicle of Amacker to incorporate speed violation enforcement, as taught by Ahmad, because “Routine police tasks, such as issuing tickets for speeding or failure to stop at a stop sign, can be automated so that human police officers can perform tasks that cannot be automated” (Ahmad Col. 1 Lines 56-59).

Regarding claim 9, Amacker in combination with Ahmad teaches the method of claim 8, in which Amacker further teaches:
generating the scene description comprises forming request information in a machine-readable format, including a location, an event name, a category, and a road type to deploy the selected backup autonomous police vehicle.
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0032] discloses “The traffic situation 310 may be due to an accident, an event (e.g., concert, sporting event, etc.), traffic congestion, or another situation that causes traffic.”
Amacker [0040] discloses “In this example, the backup may be mitigated by having vehicles 400 on the freeway 402 slow down and/or having vehicles 406 on the road 404 avoid the onramp 408. In one example, the traffic monitoring center identifies a first traffic control vehicle within a range of a merge point between the freeway 402 and the onramp 408. The traffic monitoring center may control the traffic control vehicle to pull to a first location 410.”
The Examiner notes that freeways and onramps are considered a road type.
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…”
Amacker [0050] discloses “The traffic control system 500 includes a transceiver 516 coupled to the processor 520, the sensor module 502, the traffic control module 508, the traffic device controller 512, the communication module 522, the location module 518, the locomotion module 526, the navigation module 524, and the computer-readable medium 514.”

Regarding claim 10, Amacker in combination with Ahmad teaches the method of claim 1, in which Amacker further teaches:
the resource specification is a machine- readable format describing the hardware or software capability of the selected backup autonomous police vehicle, and types of control or computation or communication capability provided by the selected backup autonomous police vehicle.  
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…”
Amacker [0050] discloses “The traffic control system 500 includes a transceiver 516 coupled to the processor 520, the sensor module 502, the traffic control module 508, the traffic device controller 512, the communication module 522, the location module 518, the locomotion module 526, the navigation module 524, and the computer-readable medium 514.”

Regarding claim 11, Amacker teaches a system to deploy a backup autonomous vehicle to provide on-demand roadside unit (RSU) speed violation enforcement services, the system comprising:
a server configured to determine a resource specification to deploy a selected backup autonomous police vehicle to a requested site in response to a scene description received from a requestor
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
a fleet vehicle management system configured to send a dispatch instruction to the selected backup autonomous police vehicle to deploy the selected backup autonomous police vehicle to the requested site,…
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
While Amacker does not expressly teach:
…in which a hardware or software capability of the selected backup autonomous police vehicle is matched to the resource specification received from the server to provide the on-demand RSU speed violation enforcement services; and 
in which the fleet management system is configured to remotely program the selected backup autonomous police vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous police vehicle to assign RSU speed violation enforcement functions to the selected backup autonomous police vehicle to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
However, Ahmad teaches:
…in which a hardware or software capability of the selected backup autonomous police vehicle is matched to the resource specification received from the server to provide the on-demand RSU speed violation enforcement services; and 
Ahmad Col. 2 Lines 13-18 disclose “Autonomous police vehicle 110 may be trained or otherwise programmed using machine learning tools (e.g., deep neural networks) to find good hiding spots to catch violators of traffic laws such as, for example, speeders, red light violators and stop sign violators.”
in which the fleet management system is configured to remotely program the selected backup autonomous police vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous police vehicle to assign RSU speed violation enforcement functions to the selected backup autonomous police vehicle to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Ahmad Col. 3 Lines 33-41 disclose “vehicle 130 may transmit, to central computing system 195 via wireless communication infrastructure 170, a signal indicating that at least one of the one or more traffic laws has been violated by vehicle 120. In response to receiving such signal from vehicle 130, central computing system 195 may transmit a signal to autonomous police vehicle 110 via wireless communication infrastructure 170 to make autonomous police vehicle 110 aware of violation of traffic law(s) by vehicle 120.”
Ahmad Col. 3 Lines 42-48 disclose “In response to obtaining the signal or otherwise determining that at least one of the one or more traffic laws has been violated by vehicle 120, autonomous police vehicle 110 may proceed to pursue vehicle 120. In pursuing vehicle 120, autonomous police vehicle 110 may track a location of vehicle 120 and control a speed and/or a steering thereof based on a result of the tracking.”
Ahmad Col. 8 Lines 39-49 disclose “In some embodiments, processor 310 may be configured to execute a machine learning tool (e.g., a deep neural network) to learn of one or more locations at which the violation of the one or more traffic laws by one or more vehicles is visible…Processor 310 may also maneuver the autonomous police vehicle to park at one of the one or more locations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic control vehicle of Amacker to incorporate speed violation enforcement, as taught by Ahmad, because “Routine police tasks, such as issuing tickets for speeding or failure to stop at a stop sign, can be automated so that human police officers can perform tasks that cannot be automated” (Ahmad Col. 1 Lines 56-59).

Regarding claim 14, Amacker in combination with Ahmad teaches the system of claim 11, in which Amacker further teaches:
the server is further configured to receive, from the selected backup autonomous police vehicle, an updated scene description in response to encountering a situation outside of the scene description at the requested site.  
Amacker [0032] discloses “A traffic situation 310 in the area 306 may be monitored from the multiple feeds 308. The traffic situation 310 may be due to an accident, an event (e.g., concert, sporting event, etc.), traffic congestion, or another situation that causes traffic.”
The Examiner notes that an accident, an event, traffic congestion, or another situation that causes traffic may be considered “a situation outside of the scene description at the requested site,” under its broadest reasonable interpretation.
Amacker [0039] discloses “The traffic on the road 404 may cause delays and/or accidents. A traffic monitoring center may identify the backup and control one or more traffic control vehicles to mitigate the backup.”
Amacker [0050] discloses “As another example, the transceiver 516 may transmit driving statistics and information from the traffic control module 508 to a server...”

Regarding claim 15, Amacker in combination with Ahmad teaches the system of claim 14, in which Amacker further teaches:
the server is further configured to enable resources available from the selected backup police autonomous vehicle in response to the updated scene description
Amacker [0044] discloses “the traffic control center may control the traffic control vehicle to move behind the oversized vehicle, slow down, and activate the vehicle's traffic control device to cause other vehicles to slow down…Specifically, the traffic control vehicle may be controlled to navigate to a location and activate signage signaling other cars to stop or turn onto a different road.”
configured to recalling the selected backup autonomous police vehicle and dispatch a new backup autonomous police vehicle to serve the updated scene description.  
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…”
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 16, Amacker in combination with Ahmad teaches the system of claim 11, in which Amacker further teaches:
the resource specification is a machine- readable format describing the hardware or software capability of the selected backup autonomous police vehicle, and types of control or computation or communication capability provided by the selected backup autonomous police vehicle.  
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…”
Amacker [0050] discloses “The traffic control system 500 includes a transceiver 516 coupled to the processor 520, the sensor module 502, the traffic control module 508, the traffic device controller 512, the communication module 522, the location module 518, the locomotion module 526, the navigation module 524, and the computer-readable medium 514.”

Regarding claim 17, Amacker teaches a non-transitory computer-readable medium having program code recorded thereon for deploying of a backup autonomous vehicle to provide on- demand roadside unit (RSU) speed violation enforcement services the program code being executed by a processor and comprising:
program code to determine, by a server, a resource specification to deploy a selected backup autonomous police vehicle to a requested site in response to a scene description received from a requestor
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
program code to send a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup autonomous police vehicle to the requested site, in which a hardware or software capability of the selected backup autonomous police vehicle is matched to the resource specification
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
While Amacker does not expressly teach:
program code to remotely program the selected backup autonomous police vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous police vehicle to assign RSU speed violation enforcement functions to the selected backup autonomous police vehicle to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU speed violation enforcement services. 
Amacker in combination with Ahmad teaches:
program code to remotely program the selected backup autonomous police vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous police vehicle to assign RSU speed violation enforcement functions to the selected backup autonomous police vehicle to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU speed violation enforcement services. 
Ahmad Col. 3 Lines 33-41 disclose “vehicle 130 may transmit, to central computing system 195 via wireless communication infrastructure 170, a signal indicating that at least one of the one or more traffic laws has been violated by vehicle 120. In response to receiving such signal from vehicle 130, central computing system 195 may transmit a signal to autonomous police vehicle 110 via wireless communication infrastructure 170 to make autonomous police vehicle 110 aware of violation of traffic law(s) by vehicle 120.”
Ahmad Col. 3 Lines 42-48 disclose “In response to obtaining the signal or otherwise determining that at least one of the one or more traffic laws has been violated by vehicle 120, autonomous police vehicle 110 may proceed to pursue vehicle 120. In pursuing vehicle 120, autonomous police vehicle 110 may track a location of vehicle 120 and control a speed and/or a steering thereof based on a result of the tracking.”
Ahmad Col. 8 Lines 39-49 disclose “In some embodiments, processor 310 may be configured to execute a machine learning tool (e.g., a deep neural network) to learn of one or more locations at which the violation of the one or more traffic laws by one or more vehicles is visible…Processor 310 may also maneuver the autonomous police vehicle to park at one of the one or more locations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic control vehicle of Amacker to incorporate speed violation enforcement, as taught by Ahmad, because “Routine police tasks, such as issuing tickets for speeding or failure to stop at a stop sign, can be automated so that human police officers can perform tasks that cannot be automated” (Ahmad Col. 1 Lines 56-59).

Regarding claim 19, Amacker in combination with Ahmad teaches the non-transitory computer-readable medium of claim 17, Amacker further comprising:
program code to unlock, by the server, additional resources available from the selected backup autonomous vehicle in response to an updated scene description received from the selected backup autonomous vehicle
Amacker [0032] discloses “In the current example, the traffic control center 300 receives multiple feeds 308 from different traffic monitoring systems via a communication system 330, such as a wireless communication system. A traffic situation 310 in the area 306 may be monitored from the multiple feeds 308.”
program code to recall the selected backup autonomous vehicle and dispatch a new backup autonomous vehicle to serve the updated scene description if the additional resources of the selected backup autonomous vehicle are unsupported.  
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 20, Amacker in combination with Ahmad teaches the non-transitory computer-readable medium of claim 17, Amacker further comprising:
program code to select, by a fleet vehicle management in response to receiving the resource specification from the server, the selected backup autonomous police vehicle matched to the resource specification
Amacker [0035] discloses “For example, if the traffic situation 310 is caused by a damaged traffic light, the traffic control center 300 may dispatch one traffic control vehicle 312 for each damaged traffic light.”
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
program code to dispatch the selected backup autonomous police vehicle to the requested site.  
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Ahmad, further in view of Briggs et al. (U.S. Patent No. 10,268,975).

Regarding claim 5, Amacker in combination with Ahmad and Briggs teaches the method of claim 1, Briggs further comprising:
driving to the requested site by the selected backup autonomous police vehicle upon receiving the dispatch instruction from a fleet vehicle management and a visual instruction from the server.  
Briggs Col. 5 Line 57 - Col. 6 Line 8 discloses “The I/O module 109 may be configured to be connected to an input device 115, such as a microphone, keypad, keyboard, touchscreen, and/or stylus through which a user of the computing device 100 may provide input data. The I/O module 109 may also be configured to be connected to a display device 117, such as a monitor, television, touchscreen, etc., and may include a graphics card. Using the input device 115, system administrators may update various aspects of the roadside assistance management program, such…rules for handling a service request.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amacker and Ahmad to incorporate a visual instruction, as taught in Briggs, to establish a more customized user experience (Briggs Col. 14 Lines 19-22).

Regarding claim 6, Amacker in combination with Ahmad and Briggs teaches the method of claim 5, Amacker further comprising:
sending, by the selected backup autonomous vehicle, an updated scene description to the server upon encountering a situation outside of the scene description at the requested site.  
Amacker [0032] discloses “A traffic situation 310 in the area 306 may be monitored from the multiple feeds 308. The traffic situation 310 may be due to an accident, an event (e.g., concert, sporting event, etc.), traffic congestion, or another situation that causes traffic.”
The Examiner notes that an accident, an event, traffic congestion, or another situation that causes traffic may be considered “a situation outside of the scene description at the requested site,” under its broadest reasonable interpretation.
Amacker [0039] discloses “The traffic on the road 404 may cause delays and/or accidents. A traffic monitoring center may identify the backup and control one or more traffic control vehicles to mitigate the backup.”
Amacker [0050] “As another example, the transceiver 516 may transmit driving statistics and information from the traffic control module 508 to a server...”

Regarding claim 7, Amacker in combination with Ahmad and Briggs teaches the method of claim 6, Amacker further comprising:
enabling, by the server, additional resources available from the selected backup autonomous police vehicle in response to the updated scene description; or recalling the selected backup autonomous police vehicle and dispatching a new backup autonomous police vehicle to serve the updated scene description if the additional resources of the selected backup autonomous police vehicle are unsupported.
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles…”
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 13, Amacker in combination with Ahmad and Briggs teaches the system of claim 11, in which Briggs further teaches:
the server is further configured to issue a visual instruction to the selected backup autonomous vehicle.  
Briggs Col. 5 Line 57 - Col. 6 Line 8 discloses “The I/O module 109 may be configured to be connected to an input device 115, such as a microphone, keypad, keyboard, touchscreen, and/or stylus through which a user of the computing device 100 may provide input data. The I/O module 109 may also be configured to be connected to a display device 117, such as a monitor, television, touchscreen, etc., and may include a graphics card. Using the input device 115, system administrators may update various aspects of the roadside assistance management program, such…rules for handling a service request.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amacker and Ahmad to incorporate a visual instruction, as taught in Briggs, to establish a more customized user experience (Briggs Col. 14 Lines 19-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662 

/IG T AN/Primary Examiner, Art Unit 3662